NUMBER 13-19-00109-CV

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG

CITY OF ELSA, TEXAS,                                                       Appellant,

                                         v.

JESSE DIAZ,                                                                 Appellee.


                 On appeal from the 398th District Court
                       of Hidalgo County, Texas.


                                     ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      Appellant, City of Elsa, Texas, has filed a motion to stay in this case. Appellant

has appealed a March 5, 2019 order denying its motion for no evidence summary

judgment and motion for traditional summary judgment. See TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(a)(5) (West, Westlaw through 2017 1st C.S.). Appellant requests

that we stay the underlying trial court proceedings in cause number C-1344-12-I

because it “does not want to unnecessarily expend time, effort, and money defending
 this action and conducting discovery pending appeal, when the Court may find that

 there is no jurisdiction” over the claims against it filed by appellee, Jesse Diaz. See id.;

 id. § 51.014(b); TEX. R. APP. P. 29.1, 29.3, 29.5.

        The Court, having examined and fully considered the matters on file herein, is of

 the opinion that appellant is entitled to a stay of the trial court proceedings. Accordingly,

 we grant appellant’s motion to stay and we order the trial court proceedings stayed

 pending resolution of this appeal or further order of this Court.

        IT IS SO ORDERED.
                                                                 PER CURIAM

Delivered and filed the
21st day of March, 2019.




                                              2